 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 10.47
AMENDMENT NO. 8 TO BPD-MA PRESOME SUPPLY AGREEMENT
THIS AGREEMENT is entered into on the 29th day of December, 2008.
BETWEEN:
QLT INC., a company incorporated under the laws of the Province of British
Columbia, with its principal office at 887 Great Northern Way, Vancouver,
British Columbia, Canada, V5T 4T5
(“QLT”)
AND:
NIPPON FINE CHEMICAL CO., LTD., a company incorporated under the laws of Japan
with its principal office at 4-9, 2-Chome, Bingomachi, Chuo-ku, Osaka 541, Japan
(“NFC”)
RECITALS
A. QLT and NFC are parties to an agreement (the “Supply Agreement”) dated
February 6, 1998, and subsequently as amended by Amendment 1 thereto dated
June 22, 1999, Amendment 2 thereto dated June 30, 2000, Amendment 3 thereto
dated January 29, 2001, Amendment 4 thereto dated October 24, 2003, Amendment 5
thereto dated June 22, 2004, Amendment 6 thereto dated May 24, 2005 and
Amendment 7 thereto dated September 29, 2006 for the supply by NFC of BPD-MA
Presome to QLT.
B. QLT and NFC now wish to make additional amendments to the Supply Agreement as
described in this Amending Agreement.
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

1.   Amendments

Effective December 31, 2008, the Supply Agreement shall be amended as follows:

(a)   Pursuant to Section 2.3 of the Supply Agreement, the Term of the Supply
Agreement is extended for a Renewal Term commencing on January 1, 2009 and
ending on December 31, 2010. In the event that QLT has delivered to NFC Purchase
Orders for

 



--------------------------------------------------------------------------------



 



    BPD-MA Presome on or before December 31, 2010 which are to be manufactured
and/or delivered to QLT in 2011, the Supply Agreement, and NFC and QLT’s
respective obligations thereunder, shall continue to be effective with respect
to those Purchase Orders and the BPD-MA Presome to be manufactured and delivered
thereunder until NFC and QLT’s respective obligations with respect thereto have
been fulfilled in accordance with the terms of the Supply Agreement.      
Commencing the third quarter of 2010, at the request of either QLT or NFC, QLT
and NFC will discuss the possibility of extending the Supply Agreement for a
further Renewal Term and the terms and conditions applicable to such further
Renewal Term but neither party shall have any obligation to agree to an
additional Renewal Term.   (b)   Replacing Section 3.8 with the following:

3.8 Bonded Plant Fee. QLT shall pay to NFC [*] U.S. for each Manufacturing Year
(as defined in Section 6.1) upon presentation to QLT of the NFC invoice for the
bonded plant fee paid by NFC on QLT’s behalf for such Manufacturing Year. QLT
shall not be required to pay that bonded plant fee in 2009 or any subsequent
period other than a Manufacturing Year.

(c)   In Section 4.3, deleting the words “up to fifteen percent (15%)
(calculated on an annual basis)” and replacing them with the words “up to 100%”
so that the first sentence in Section 4.3 reads as follows:

“QLT may, on written notice delivered to NFC, supply up to 100% of NFC’s
requirements for the release lipids [*] and [*], free of charge, for use in the
manufacture of BPD-MA Presome under this Agreement, provided that in the event
that NFC has any difficulties in securing the required release lipids [*] and/or
[*] at any time, NFC shall promptly notify QLT of such difficulty or anticipated
difficulty and QLT shall use its reasonable best efforts to supply NFC with an
amount of such lipids equal to NFC’s requirements for the release lipids [*]
and/or [*] as is requested by NFC, free of charge, for use in the manufacture of
BPD-MA Presome under this Agreement.”

(d)   Deleting Section 5.2 entirely.   (e)   Deleting Section 6.1, and
substituting the following as a new Section 6.1:

6.1 Placement of Orders. Except as set out below, QLT shall not be required to
place Purchase Orders for a minimum number of batches or quantity of BPD-MA
Presome during the Term. In the event that from time-to-time during the Term QLT
wishes NFC to manufacture BPD-MA Presome, QLT shall give NFC written notice (the
“Manufacturing Notice”) six (6) months in advance of the date that QLT wishes
NFC to commence (or recommence)
 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



manufacturing BPD-MA Presome (the “Manufacturing Initiation Date”). The
Manufacturing Notice may be delivered in the same manner as QLT has previously
delivered Purchase Orders. For Purchase Orders made after July 1, 2010, the
Manufacturing Notice may be made on less than six (6) months notice and the
delivery date for the BPD-MA Presome to be manufactured under such Purchase
Orders will be no later than December 31, 2011.
If and when QLT delivers a Manufacturing Notice, QLT shall include with that
Manufacturing Notice firm purchase orders for each batch of BPD-MA Presome to be
manufactured by NFC under this Agreement (the “Purchase Orders”) in the 12 month
period (the “Manufacturing Year”) commencing on the Manufacturing Initiation
Date, which shall set out:

  (a)   the quantity of PBD-MA Presome ordered;     (b)   the purchase price, in
accordance with the Price Schedule set out in Exhibit F to this Agreement;    
(c)   the delivery date required; and     (d)   the amount of raw materials to
be provided by QLT.

Where QLT has given the Manufacturing Notice, QLT shall place Purchase Orders
for a total of at least six (6) batches of BPD-MA Presome to be manufactured by
NFC in the Manufacturing Year corresponding to such Manufacturing Notice for the
delivery date set out in (c) above. In addition to those Purchase Orders
delivered to NFC with the Manufacturing Notice, QLT may deliver to NFC one or
more additional Purchase Orders for BPD-MA Presome to be manufactured and
delivered by NFC at a date that is no less than six months after the date of the
Purchase Order and no longer than the end of that Manufacturing Year.
Adjustments to the purchase price as a result of an increase in the number of
batches of BPD-MA Presome ordered in respect of any Manufacturing Year will be
made in accordance with Exhibit F. No additional Purchase Orders may be
delivered to NFC after December 31, 2010. For greater certainty, QLT may issue
more than one Manufacturing Notice during the Term.

(f)   Deleting Section 10.4 and substituting the following as a new
Section 10.4:

10.4 Adjustment for Foreign Currency Fluctuation. NFC and QLT acknowledge that
the Price Schedule set out in Exhibit F to
 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



this Agreement has been agreed to by the parties but is subject to adjustment
under this Section 10.4. In this Section 10.4, the “3 Year Average FX Rate”
shall be the average monthly foreign currency exchange rate between the Japanese
yen and the U.S. dollar over the thirty-six (36) month period prior to the month
that a Purchase Order for the BPD-MA Presome is delivered to NFC. If the average
foreign currency rate of Japanese yen to U.S. dollars during the month prior to
the month in which a Purchase Order for the BPD-MA Presome is delivered to NFC
is:

  (a)   at least 10% less than the 3 Year Average FX Rate; or     (b)   at least
10% greater than the 3 Year Average FX Rate,

QLT and NFC shall automatically adjust the prices set out in the Price Schedule
to reflect the average foreign currency rate of Japanese yen to U.S. dollars
during the month prior to the month in which that Purchase Order(s) for BPD-MA
Presome was delivered to NFC, such adjustment to be effective only for the
BPD-MA to be delivered under that Purchase Order. In making such adjustment, the
parties shall use the T.T. buying exchange rate prevailing at an authorized
foreign exchange bank in Tokyo acceptable to both parties as the foreign
currency rate of Japanese yen to U.S. dollars.

(g)   Adding, as a new Section 10.5 the following:

10.5 Maintenance and Maintenance Fee. Without limiting its other obligations
under this Agreement, whether or not QLT issues a Manufacturing Notice or places
any Purchase Orders for BPD-MA Presome under this Agreement, during the Term NFC
shall continue to ensure that its facilities used to manufacture the BPD-MA
Presome remain validated and have all authorizations, licenses permits and other
approvals or certifications necessary to manufacture and supply to QLT BPD-MA
Presome in accordance with cGMP and all other requirements set forth in this
Agreement so that, if QLT issues a Manufacturing Notice, NFC is in a position to
manufacture and supply to QLT BPD-MA Presome in such quantities as may be
required by QLT and meeting the requirements set out in this Agreement. To
assist NFC with the costs of the foregoing, QLT shall pay to NFC:

  (a)   U.S. [*] on or before [*]; and

 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  (b)   commencing [*] and ending [*], U.S. [*] to be paid by QLT to NFC each
[*], payable on the first day of each of [*] (the “[*] Maintenance Fee”) except
that QLT shall not be required to pay the [*] Maintenance Fee under this (b) in
any [*] that falls wholly or partly within a Manufacturing Year.

2.   New Price Schedule

Effective for Purchase Orders placed by QLT on or after January 1, 2009, the
Supply Agreement is amended by deleting Exhibit F — Price Schedule thereto and
substituting therefor the form of Exhibit F — Price Schedule attached to this
Agreement.

3.   Purchase of Certain Inventory of Lipids and other Materials

Once the Acceptance Period has expired (without QLT issuing a Notice of
Rejection) for the [*] batches of BPD-MA Presome being manufactured by NFC under
Purchase Order numbers [*] and [*], NFC shall notify QLT of the amount of [*],
[*], [*] and [*] that is then remaining in inventory with NFC and was intended
for use in connection with the manufacture of BPD-MA Presome for QLT. QLT shall
purchase from NFC that remaining inventory of [*], [*], [*] and [*] at the
following prices:

(a)   [*] —                      U.S. [*] (for [*] kg of [*] based on U.S. [*]
per kg);   (b)   [*] —                      U.S. [*] (for [*] kg of [*] based on
U.S. [*] per kg);   (c)   [*] —                      U.S. [*] (for [*] kg of [*]
based on U.S. [*] per kg); and   (d)   [*] —                      U.S. [*] (for
[*] kg of [*] based on U.S. [*] per kg).

In the event that the actual amounts to be purchased by QLT vary from the above
estimated quantities, the Parties shall adjust the amount and price for such
material accordingly. NFC shall properly dispose of such inventory of [*] and
[*] in compliance with all applicable laws and provide confirmation of such
disposal to QLT. QLT shall reimburse NFC for the reasonable costs of such
disposal of the [*] and [*]. NFC shall pack, mark and ship the [*] and [*]
purchased under this Section 3 to QLT in the manner mutually agreed upon in
writing between NFC and QLT and shall include with such shipment all
commercially appropriate documentation, including bills of lading, and all
Certificates of Analysis and, if requested by QLT, any other quality records of
NFC, with respect to the batches of [*] and [*] purchased by QLT. QLT shall
promptly reimburse NFC for its out-of-pocket costs incurred in shipping the [*]
and [*] to QLT.
 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4.   Supply Agreement continues effective

Except as expressly amended hereby, all other terms and conditions of the Supply
Agreement remain unchanged and in full force and effect. All capitalized terms
which are not defined in this Amending Agreement have the meaning given to them
in the Supply Agreement.
 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5.   Execution

This Agreement may be executed in counterparts with the same effect as if both
parties had signed the same document. Both counterparts shall be construed
together and shall constitute one and the same agreement. This Agreement may be
executed by the parties and transmitted by facsimile transmission and if so
executed and transmitted this Agreement shall be for all purposes as effective
as if the parties had delivered an executed original Agreement.
IN ORDER TO WITNESS THIS AGREEMENT the parties have executed this Agreement with
effect as of the day and year set out on page one.

          QLT INC.
by its authorized signatory:
      Per:   /s/ Robert Butchofsky         Name:   Robert Butchofsky       
Title:   President and Chief Executive Officer              Per:   /s/ Cameron
Nelson         Name:   Cameron Nelson        Title:   Vice President, Finance
and
Chief Financial Officer       

Date: 29 December 2008

          NIPPON FINE CHEMICAL CO., LTD.
by its authorized signatory:
      Per:   /s/ Susumu Yano         Name:   Susumu Yano        Title:  
President     

Date: Dec. 25, 2008
 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
PRICE SCHEDULE
In this Exhibit F, one batch of BPD-MA Presome is 3.76 kg of BPD-MA Presome.
The purchase prices payable by QLT for each batch of BPD-MA Presome sold to QLT
under the Supply Agreement under Purchase Orders placed on or after January 1,
2009 shall be determined based upon annual volume in any Manufacturing Year as
follows:
TABLE 1
Purchase Price for Batches of BPD-MA Presome1

              Source of BPD-MA Presome   If the number of batches purchased in
any Manufacturing Year is batch starting lipids   [*] batches   [*] batches  
[*] or more batches
 
           
[*] and [*] supplied by NFC
(FDA/EMEA Grade BPD-MA
Presome)
  U.S. [*] per gram   U.S. [*] per gram   U.S. [*] per gram
 
           
[*]and [*] supplied by NFC
(Japan Grade BPD-MA
Presome)
  U.S. [*] per gram2   U.S. [*] per gram2   U.S. [*] per gram2
 
           
[*] and [*] supplied by NFC and
QLT3 (FDA/EMEA Grade BPD-
MA Presome)
  U.S. [*] per gram   U.S. [*] per gram   U.S. [*] per gram
 
           
[*] and [*] supplied by QLT
(FDA/EMEA Grade BPD-MA
Presome)
  U.S. [*] per gram   U.S. [*] per gram   U.S. [*] per gram

Any adjustment in pricing resulting from an increase in the number of batches of
BPD-MA Presome ordered in respect of each Manufacturing Year shall be reconciled
at the end of the [*] month in each Manufacturing Year, and, if applicable a
credit issued by NFC to QLT in respect of the deliveries of BPD-MA Presome
previously made to QLT in that Manufacturing Year. A credit due as a result
shall be applied against future batches of BPD-MA Presome to be delivered in
that Manufacturing Year or, if not so applied, paid to QLT at the end of the
Manufacturing Year.
 

1   All prices include all cost, expenses, taxes, levies, customs duties,
brokerage fees, insurance premiums and other costs and charges assessed or
levied in connection with the shipment of each batch of BPD-MA Presome. All
prices shall be subject to adjustment under Section 10.4 of the Agreement.   2  
Prices for Japan Grade BPD-MA Presome shall be reduced by (a) [*] per gram where
QLT supplies the [*] and [*]; or (b) [*] per gram where QLT supplies either the
[*] or the [*].

 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3   These prices apply where BPD-MA Presome is made from either (a) NFC’s [*]
and QLT supplied [*] or (b) NFC’s [*] and QLT supplied [*].

IN WITNESS WHEREOF, the parties hereto have executed this Exhibit F as of the
day and year written below.

                             
 
                            QLT INC.       NIPPON FINE CHEMICAL CO., LTD.     by
its authorized signatory:       by its authorized signatory:    
 
                            Per:   /s/ Robert Butchofsky       Per:   /s/ Susumu
Yano                          
 
  Name:   Robert Butchofsky           Name:   Susumu Yano    
 
  Title:   President and Chief Executive           Title:   President    
 
      Officer                    
 
                  Date:   Dec. 25, 2008     Per:   /s/ Cameron Nelson          
                                   
 
  Name:   Cameron Nelson                    
 
  Title:   Vice President, Finance and                    
 
      Chief Financial Officer                    

Date: 29 December 2008
 

[*]   Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 